This opinion is subject to revision before final
                      publication in the Pacific Reporter

                                 2015 UT 91


                                    IN THE

       SUPREME COURT OF THE STATE OF UTAH

                       IRVING PLACE ASSOCIATES,
                               Petitioner,
                                       v.
                           628 PARK AVE, LLC,
                               Respondent.

                             No. 20130937
                       Filed November 13, 2015

             On Certiorari to the Utah Court of Appeals

                   Third District, Summit County
                    The Honorable Keith Kelley
                          No. 100500068

                                 Attorneys:
          Bruce H. Shapiro, Andrew M. Wadsworth, Salt Lake,
                             for petitioner
   Ronald G. Russell, Rodger M. Burge, Salt Lake, for respondent

 ASSOCIATE CHIEF JUSTICE LEE authored the opinion of the Court, in
 which CHIEF JUSTICE DURRANT, JUSTICE HIMONAS, and JUDGE BRADY
                              joined.

Having recused herself, JUSTICE DURHAM does not participate herein;
            DISTRICT COURT JUDGE M. JAMES BRADY sat.

   ASSOCIATE CHIEF JUSTICE LEE, opinion of the Court:
¶1     By statute, a ―judgment entered by a district court or a justice
court‖ in Utah ―becomes a lien upon real property if: (i) the
judgment or an abstract of the judgment containing the information
identifying the judgment debtor described in Subsection 78B-5-201(4)
is recorded in the office of the county recorder; or (ii) the judgment
or an abstract of the judgment and a separate information statement
of the judgment creditor as described in Subsection 78B-5-201(5) is
                    IRVING PLACE v. 628 PARK AVE.
                         Opinion of the Court
recorded in the office of the county recorder.‖ UTAH CODE § 78B-5-
202(7)(a) (2008).1 We are asked to interpret this provision in this case.
In the proceedings in the district court, a default judgment was
entered against James P. Ring and in favor of 628 Park Avenue LLC.
Respondent 628 Park Avenue claims to have acquired a judgment
lien by recording that judgment—a judgment that was nonfinal
because claims against other defendants remained pending when it
was entered.
¶2     We hold that 628 Park Avenue failed to acquire a judgment
lien under the applicable statutory provisions. First, we conclude
that only a final judgment qualifies as a ―judgment‖ sustaining a lien
under Utah Code section 78B-5-202(7). Second, and alternatively, we
find that 628 Park Avenue‘s judgment failed to include ―the
information identifying the judgment debtor‖ required by section
78B-5-202(7)(a)(i).
                                    I

¶3     In late September 2008, 628 Park Avenue filed a complaint
asserting claims for unlawful detainer, breach of a promissory note,
breach of lease, and declaratory relief against James Ring and other
defendants. Ring failed to file an answer by mid-November and the
court entered default. About three weeks later, in December 2008,
the court entered a default judgment against Ring for $150,144. The
claims against the remaining defendants remained pending. And the
default judgment against Ring was not certified as final under Utah
Rule of Civil Procedure 54(b).
¶4     Ring was the record owner of a condominium unit in Park
City at the time the default judgment was entered. With that in
mind, 628 Park Avenue recorded a copy of the default judgment in
the Summit County Recorder‘s Office one week after the default
judgment was entered. The recorded default judgment identified
James P. Ring as the judgment debtor. But it contained no other
identifying information.2



 1 These provisions have been amended recently. 2014 Utah Laws
Ch. 151 (H.B. 315). But we cite the 2008 version of the code because
that was the governing law at the time of the relevant events in this
case.
 2 628 Park Avenue also claims to have simultaneously submitted to
the recorder‘s office a separate information statement containing the
additional information called for in Utah Code section 78B-5-
                                                      (continued . . .)
                                    2
                          Cite as: 2015 UT 91
                         Opinion of the Court

¶5     Ring conveyed the Park City property to Irving Place
Associates by warranty deed in March 2009. Irving Place claims that
it was not aware of any alleged judgment lien by 628 Park Avenue at
that time. It claims that it believed it was taking the property free of
any liens or encumbrances.
¶6     In November 2009, 628 Park Avenue subsequently obtained
an augmented judgment against Ring in the amount of $498,204.
Thereafter, 628 Park Avenue recorded the augmented judgment—a
recording that this time included the separate information statement
containing the information called for in Utah Code section 78B-5-
201(4)(b). 628 Park Avenue then obtained a writ of execution on the
augmented judgment, directing the sale of all of Ring‘s nonexempt
real property.
¶7     628 Park Avenue sought to apply the writ of execution to the
Park City property that Ring had deeded to Irving Place—citing
Ring‘s ownership of the property at the time the original default
judgment was recorded. A day before a scheduled sheriff‘s sale,
Irving Place filed a declaratory judgment action seeking to invalidate
628 Park Avenue‘s claimed judgment lien on the Park City property.
¶8     The district court initially entered a preliminary injunction
blocking the sheriff‘s sale during the pendency of the declaratory
judgment action. But it ultimately entered summary judgment
against Irving Place and in favor of 628 Park Avenue, holding that
628 Park Avenue possessed a valid judgment lien against the
property in the amount of the original default judgment.3
¶9      First, the district court noted that the operative statute speaks
of liens on a ―judgment‖—not ―final judgment‖—and thus
concluded that a nonfinal default judgment could qualify. Second,
the district court determined that the informational requirements of
the statute were satisfied by the identification of the judgment debtor
in the judgment recorded with the recorder‘s office.



201(4)(b); The default judgment as recorded, however, did not
include any such statement. So we proceed on the premise that only
the judgment—and no separate information statement—was filed.
 3  The district court also granted summary judgment in favor of
Irving Place in part, holding that the judgment lien did not include
the augmented judgment amounts. That issue was not appealed and
is therefore not before us.

                                   3
                    IRVING PLACE v. 628 PARK AVE.
                         Opinion of the Court
¶ 10 A divided panel of the Utah Court of Appeals affirmed. Irving
Place Assocs. v. 628 Park Ave., LLC, 2013 UT App 204, 309 P.3d 260.
On the first issue the panel unanimously agreed that the
―judgment[s]‖ covered by the statute encompassed nonfinal
judgments. Id. ¶¶ 9–12. On the second issue, the panel was divided.
The majority agreed with the district court—concluding that the
statute could be satisfied by the submission of a judgment
identifying the debtor by name. Id. ¶¶ 13–17. The dissent interpreted
the statute differently. It concluded that the mere identification of a
judgment debtor on the face of a judgment was insufficient, and
would have interpreted the statute to require the judgment (or
abstract) to include ―the same specific information‖ required in the
separate information statement under Utah Code section 78B-5-
201(4)(b). Id. ¶¶ 19–27.
¶ 11 Irving Place filed a petition for certiorari, which we granted.
The petition presents legal questions of statutory interpretation. We
consider such issues de novo, affording no deference to the district
court‘s legal conclusions. See, e.g., Manzanares v. Byington (In re
Adoption of Baby B.), 2012 UT 35, ¶ 41, 308 P.3d 382.
                                   II

¶ 12 As a general rule ―a judgment entered in a district court‖ may
sustain a ―lien upon‖ real property in Utah. UTAH CODE § 78B-5-
201(3)(a) (2008). The code prescribes two alternative means of
establishing such a lien: ―(i) the judgment or an abstract of the
judgment containing the information identifying the judgment
debtor as described in Subsection 78B-5-201(4) is recorded in the
office of the county recorder; or (ii) the judgment or an abstract of
the judgment and a separate information statement of the judgment
creditor as described in Subsection 78B-5-201(5) is recorded in the
office of the county recorder.‖ Id. § 78B-5-202(7)(a); see also § 78B-5-
201(4)(a)–(b) (requiring either the recording of a judgment or abstract
of judgment including ―the information identifying the judgment
debtor‖ or a copy of a ―separate information statement,‖ and
specifying the terms of the separate statement).
¶ 13 Irving Place challenges the judgment lien at issue in this case
on two statutory grounds. First, it asserts that the ―judgment‖
sustaining a lien under the above provisions must be a final
judgment. Second, it contends that the recorded judgment in this
case was insufficient because it merely identified the judgment
debtor by name and did not provide sufficient ―information‖ as
required by our law. We agree on both counts and reverse.


                                   4
                          Cite as: 2015 UT 91
                         Opinion of the Court

                                   A
¶ 14 On the question of whether a nonfinal default judgment
qualifies as a ―judgment‖ subject to a statutory lien, the court of
appeals found the governing statutory language ―plain.‖ Irving Place
Assocs. v. 628 Park Ave., LLC, 2013 UT App 204, ¶ 9, 309 P.3d 260. It
based that determination on the fact that the operative provisions
―utilize the term ‗judgment‘ multiple times, but neither contains the
term ‗final judgment.‘‖ Id. ¶ 10. Quoting the district court, the court
of appeals reasoned that the legislature ―could have . . . used the
term ‗final judgment‘‖ if it had ―intended that a judgment be final in
order for a judgment lien to be created.‖ Id. Lastly, the court of
appeals noted that ―the legislature has used the specific term ‗final
judgment‘ in lieu of the more general term ‗judgment‘ elsewhere in
Title 78B of the Utah Code.‖ Id. ¶ 11 (citing UTAH CODE § 78B-11-
129(1)(f) (―An appeal may be taken from . . . a final judgment entered
pursuant to this chapter.‖); UTAH CODE § 78B-5-828(1)(c)
(―‗Ultimately prevail on the merits‘ means, in the final judgment, the
court rules in the plaintiff‘s favor on at least one cause of action.‖).
¶ 15 Unlike the court of appeals, we do not find the governing
statutory language ―plain.‖ On the question presented here, there is
threshold ambiguity in the word ―judgment.‖ This legal term of art
can convey two different meanings. When the law speaks of a
―judgment,‖ it sometimes has reference only to a disposition of the
claims and defenses of individual parties—even a nonfinal
disposition that leaves other claims, including claims involving other
parties, to be resolved in further litigation.4 Yet that is by no means
the only notion of ―judgment.‖ Sometimes ―judgment‖ is used to
refer to a final, appealable order—a decision that disposes of all




  4See, e.g., Powell v. Cannon, 2008 UT 19, ¶ 12, 179 P.3d 799 (noting
that generally parties cannot appeal from a ―nonfinal judgment‖ in
order to ―preserve[] scarce judicial resources‖); ProMax Dev. Corp. v.
Raile, 2000 UT 4, ¶ 15, 998 P.2d 254, 258 (holding that ―a trial court
must determine the amount of attorney fees awardable to a party
before the judgment becomes final for the purposes of an appeal‖);
THE WOLTERS KLUWER BOUVIER LAW DICTIONARY 577 (Compact ed.
2011) (―A judgment is the order ruling to grant or deny relief in any
matter pending before a court. A judgment may be partial or
complete, preliminary or final, summary or following a trial.‖).

                                   5
                    IRVING PLACE v. 628 PARK AVE.
                         Opinion of the Court
claims asserted by all parties, in a manner triggering an appeal of
right.5
¶ 16 We cannot resolve this ambiguity by noting that the statutory
reference is only to the ambiguous term ―judgment,‖ not the
unambiguous phrase ―final judgment.‖ The latter formulation
certainly would have eliminated any ambiguity. And it is true that
the legislature ―could have‖ used this unambiguous phrase. Irving
Place, 2013 UT App 204, ¶ 10. But the legislature‘s failure to speak
more clearly tells us little or nothing about its intent in using terms
that are less clear. ―In any matter of statutory construction of any
consequence, it will almost always be true that the legislature could
have more clearly repudiated one party‘s preferred construction. But
the converse is almost always true as well . . . .‖ Hill v. Nakai (In re
Estate of Hannifin), 2013 UT 46, ¶ 25, 311 P.3d 1016. Just as the
legislature could have clearly called for liens only as to ―final
judgments,‖ it also could have spoken more clearly the other way—
endorsing, for example, liens for ―all judgments, whether
interlocutory or final.‖ Thus, ―[t]he legislature‘s failure to speak
more clearly‖ yields no basis for interpreting the ambiguous terms it
voted into law. Id. ¶ 26. See also LeBeau v. State, 2014 UT 39, ¶ 88, 337
P.3d 254 (Lee, J., dissenting) (―[T]he legislature‘s capacity to speak
more clearly—here as almost always—tells us absolutely nothing. . . .
[T]he failure to speak more clearly gets us nowhere in the face of an
ambiguity like this one.‖).
¶ 17 The fact that the code speaks elsewhere of ―final judgment[s]‖
is unhelpful for the same reason. See Irving Place, 2013 UT App 204,
¶ 11 (citing UTAH CODE § 78B-11-129(1)(f)). Where that full phrase
appears, no doubt remains as to the sort of judgment that is
implicated (a final one). But the appearance of clear terminology
elsewhere in the code tells us nothing of consequence regarding the
meaning of other, less clear terms presented for our review.




  5See, e.g., Code v. Utah Dep’t of Health, 2007 UT 43, ¶ 4, 162 P.3d 1097
(observing that the Utah Rules of Appellate Procedure refer to a
―final judgment‖ when stating ―notice of appeal . . . shall be filed . . .
within 30 days after the date of entry of the judgment‖); BLACK‘S
LAW DICTIONARY 970 (10th ed. 2014) (defining ―judgment‖ as the
―final determination of the rights and obligations of the parties in a
case,‖ and ―any order from which an appeal lies‖).

                                    6
                          Cite as: 2015 UT 91
                          Opinion of the Court

¶ 18 For these reasons, the question before us is not one that can be
resolved by facile resort to ―plain language.‖ The language we
interpret quite simply is not plain. It is ambiguous.
¶ 19 Upon acknowledging ambiguity, a first resort for a court is
the legal and linguistic context of the terms under review. That
context, after all, will often eliminate one of two possible meanings
as implausible. See, e.g., Grazer v. Jones, 2012 UT 58, ¶ 23, 289 P.3d 437
(rejecting a proposed interpretation of a rule because ―an
understanding of the legal and practical context surrounding it‖
foreclosed that construction); Deal v. United States, 508 U.S. 129, 131–
32 (1993) (―[S]usceptibility of all of these meanings does not render
[a] word . . . ambiguous; all but one of the meanings is ordinarily
eliminated by context.‖). And in that event we adopt the sense of the
statutory language that is not eliminated by reference to context.
That is our basis for resolving this case. In light of the legal and
linguistic context of the judgment lien provisions at issue, we
interpret the term ―judgment‖ to have reference to the final sense of
the term.
¶ 20 First, a closely proximate subsection of one of the lien
provisions at issue states that ―[j]udgments shall continue for eight
years from the date of entry in a court unless previously satisfied or
unless enforcement of the judgment is stayed in accordance with
law.‖ UTAH CODE § 78B-5-202(1) (2008). In context, the eight-year
period is an obvious reference to the eight-year limitations period for
an action upon a ―judgment‖ set forth in Utah Code section 78B-2-
311. And with that in mind, the ―judgments‖ covered by the lien
statutes must be final judgments. That is clear from the fact that the
limitations clock begins to run only upon entry of a final judgment. 6



  6 See, e.g., Code, 2007 UT 43, ¶ 4 (observing that the until there is a
final judgment, the thirty-day time period within which an appeal
must be filed does not begin); see also Hall v. Cole, 76 S.W. 1076, 1077
(Ark. 1903) (―Until there is a final judgment . . . no cause of action
accrues to the creditors, and the statute of limitations does not begin
to run.‖); James v. James, 225 P. 208, 210 (Colo. 1924) (―Ordinarily
where a statute of limitations is stayed during the pendency of legal
proceedings or litigation, the statute begins to run from the date of
the final judgment in such proceedings.‖); Harper v. Cal-Maine Foods,
Inc., 43 So. 3d 401, 403 (Miss. 2010) (―Absent some argument for
tolling, the statute of limitations for a bad-faith claim against an
employer or insurance company for failure to pay benefits begins to
                                                         (continued . . .)
                                    7
                   IRVING PLACE v. 628 PARK AVE.
                        Opinion of the Court
Because only a final judgment starts the limitations clock, it cannot
be said that a nonfinal ―[j]udgment[] shall continue for eight years
from the date of entry.‖ Id. § 78B-5-202(1) (2008). A nonfinal
judgment, in fact, would continue for longer—for eight years after
the eventual entry of a final judgment. This tells us that the
―judgments‖ covered by section 202(1) must be the final variety. And
the canon of consistent meaning tells us that the ―judgment[s]‖




run when the Commission renders final judgment‖); George v.
Hartford Accident & Indem. Co., 412 S.E.2d 43, 43 (N.C. 1992) (holding
that ―the statute of limitations begins to run when final judgment is
entered in favor of the lien claimant‖); Shannon v. Shannon, 1238 P.2d
744, 746 (Or. 1951) (observing that in the context of installments paid
after a divorce, ―the statute of limitations begins to run as to each
installment from the due date thereof‖ because each ―constitutes a
separate and final judgment‖); Am. Star Energy & Minerals Corp. v.
Stowers, 457 S.W.3d 427, 428 (Tex. 2015) (holding that a judgment
creditor‘s cause of action accrued and the statute of limitations began
to run after final judgment was entered); Dep’t of Taxes v. Murphy,
883 A.2d 779, 781 (Vt. 2005) (finding the statute of limitations began
to run upon the date of the final judgment in a tax case). The
―judgment‖ triggering the eight-year limitations period must be a
final one, as a nonfinal judgment is subject to modification by the
district court unless and until it becomes final. See, e.g., State v.
Garner, 2005 UT 6, ¶ 12, 106 P.3d 729 (holding that a modification to
a criminal judgment did not restart the thirty-day period for filing
notice since the alteration ―was not a material change to the
judgment‖ and therefore did not ―constitut[e] a new final judgment
for purposes of appeal‖); DFI Props. LLC v. GR 2 Enters. LLC, 2010 UT
61, ¶ 18, 242 P.3d 781 (noting that ―rule 54 of the Utah Rules of Civil
Procedure permits trial courts to modify their decisions at any time
prior to final judgment‖); Johnson v. Johnson, 2014 UT 21, ¶ 18, 330
P.3d 704 (agreeing with the lower court that because ―[i]nstallments
under a decree of divorce for alimony or support of minor children
become final judgments as soon as they are due,‖ they ―cannot
thereafter be modified‖ (alterations in original)). And a case may
remain pending for years between the initial entry of a nonfinal
judgment and the ultimate entry of a final one. For that reason the
limitations period cannot begin running on a judgment that is
interlocutory in nature.

                                  8
                          Cite as: 2015 UT 91
                         Opinion of the Court

subject to a lien under a neighboring subsection—section 202(7)—are
also the final kind.7
¶ 21 The canon of consistent meaning is at its strongest when it is
applied to a term used in neighboring subparts of the same statutory
provision.8 Quite properly. The same term may be used in different
ways in different provisions of the code. But it would be quite
unusual for the legislature to use a term in one sense in one
subsection of a statute and then to turn around and use the same
term in a very different sense in a neighboring subsection of the
same statute. Thus, because the ―judgments‖ spoken of in section
202(1) are final judgments, we consider the ―judgment‖ lien under
section 202(7) to be of the same variety.
¶ 22 This conclusion is confirmed by another proviso in section
202(1)—in the exception to the eight-year period where
―enforcement of the judgment is stayed in accordance with the law.‖
Id. § 78B-5-202(1). In Utah a judgment cannot be enforced until it is
final. See UTAH R. CIV. P. 64E. So again the statutory notion of
judgment in section 202 is a final one.
¶ 23 Finally, this construction of ―judgment‖ is also reinforced by
section 202(5)(a). That provision sets forth terms and conditions for a
lien to be ―terminated‖ when ―any judgment is appealed.‖ UTAH
CODE § 78B-5-202(5) (providing for termination ―upon deposit‖ of
sufficient security with the court). By statute, of course, only a final


  7 Barneck v. Utah Dep’t of Transp., 2015 UT 50, ¶ 31, 353 P.3d 140
(refusing to give a word different meanings ―since under the canon
of consistent usage [the word] cannot properly mean one thing as
applied to two of the objects in a series . . . but something else as
applied to the other object in the same series‖ (footnote omitted));
IBP, Inc. v. Alvarez, 546 U.S. 21, 34 (2005) (relying in part on ―the
normal rule of statutory interpretation that identical words used in
different parts of the same statute are generally presumed to have
the same meaning‖ to sustain the conclusion that a term in one
subsection of a statute had the same meaning as it did in the
preceding subsection).
  8See Mohasco Corp. v. Silver, 447 U.S. 807, 826 (1980) (applying the
canon and refusing to give a term ―two different meanings in the
same section of the statute‖); Barneck, 2015 UT 50, ¶ 31 (applying the
canon and refusing to give a term different meanings as applied to
terms in the same sentence).

                                   9
                   IRVING PLACE v. 628 PARK AVE.
                        Opinion of the Court
judgment is subject to an appeal of right. See UTAH R. APP. P. 3(a)
(2012). So this provision again reinforces the conclusion that the sort
of ―judgment‖ spoken of in section 202 is the final (appealable)
kind.9
                                  B

¶ 24 The second question presented is whether the judgment
recorded by 628 Park Avenue provided the ―information‖ required
by Utah Code sections 78B-5-201(4) and 78B-5-202(7). Under these
provisions, a judgment creditor may satisfy the informational
requirement of the statute in either of two ways—(1) by recording a
judgment or an abstract of the judgment ―containing the information
identifying the judgment debtor as described in Subsection 78B-5-
201(4)‖; or (2) by recording (in addition to the judgment or an
abstract thereof) ―a separate information statement of the judgment
creditor as described in Subsection 78B-5-201(5).‖ UTAH CODE § 78B-
5-202(7)(a)(i)–(ii) (2008).
¶ 25 As the court of appeals indicated, ―the statute‘s use of the
word ‗or‘ clearly indicates that an information statement identifying
the information listed in [section 201(4)] is not necessary where the
judgment or abstract of judgment contains ‗the information
identifying the judgment debtor.‘‖10 Irving Place, 2013 UT App 204,
¶ 16 (quoting UTAH CODE § 78B-5-201(4)(a)). ―The question, then, is
what minimum identifying information must be included [in] the
judgment in order for it to satisfy‖ the statute. Id.
¶ 26 The court of appeals majority concluded that the provision of
the judgment debtor‘s name was sufficient ―information identifying
the judgment debtor.‖ UTAH CODE § 78B-5-202(7)(a)(i) (2008). It
based that decision on the fact that ―[e]ven the information‖ required


  9We recognize, of course, the existence of exceptions to the final
judgment rule. But the judgment at issue here was subject to no such
exception, and the unqualified reference in section 202(5) to ―any
judgment [that] is appealed‖ suggests that the legislature was using
the term to refer to an appealable order.
  10The information listed in section 201(4) includes the name, ―last-
known‖ address, social security number, birth date, and driver‘s
license number of judgment debtors; the name and address of
judgment creditors; the amount of the judgment; and information
regarding the existence and expiration dates of stays of enforcement.
§ 78B-5-201(4)(b).

                                  10
                           Cite as: 2015 UT 91
                          Opinion of the Court

to be included in the ―separate information statement‖ is ―not
strictly required,‖ in that the statute requires the provision of the
―‗debtor‘s Social Security number, date of birth, and driver‘s license
number‘‖ only ―‗if known,‘‖ and allows a party to avoid providing
other information by certifying that it ―‘is unknown or unavailable.‘‖
Irving Place, 2013 UT App 204, ¶ 17 (quoting UTAH CODE § 78B-5-
201(4)(b)(iv)). ―Given that the information outlined in subsection 4(b)
[to be included in the separate information statement] is not strictly
required,‖ the court of appeals majority held that ―the information
on the judgment identifying Ring by name was sufficient to create a
valid lien.‖ Id.
¶ 27 We disagree and reverse. The fact that the statute allows a
party to omit unknown items from the separate information sheet
doesn‘t get us very far. At most that suggests that those same items
could also be omitted from the recorded judgment or abstract. That
still leaves the question of the required (known) content of ―the
information identifying the judgment debtor.‖ UTAH CODE § 78B-5-
201(4)(a).
¶ 28 We interpret the statute to require more than just the
judgment debtor‘s name. The operative statutory phrase—―the
information identifying the judgment debtor‖—appears in two
different places in the statute: first in section 201(4)(a), and next in
section 202(7)(a)(i). The latter use of this phrase is telling. It requires
that the judgment or abstract include ―the information identifying
the judgment debtor as described in Subsection 78B-5-201(4).‖ Id. § 78B-
5-202(7)(a)(i) (emphasis added). In context, this is an apparent
reference to the identifying information specified in subsection
201(4)(b). This conclusion follows from two points. First is the
statute‘s use of a definite article. What is required is not just some
undefined ―information.‖ It is ―the information‖ that must be
provided. That implies the existence of specific information that is
objectively identifiable in the statute.
¶ 29 Second, the statute tells us where to look for such
information—in ―Subsection 78B-5-201(4).‖ Id. In context, this must
be a reference to subsection 201(4)(b). There is, after all, no specific
information specified in subsection 201(4)(a), so 201(4)(b) is the only




                                    11
                    IRVING PLACE v. 628 PARK AVE.
                         Opinion of the Court
place one could go to find ―the information‖ that is required to be
included.11
¶ 30 With this in mind, we disagree with the court of appeals
majority‘s conclusion that the judgment debtor‘s name counts as
―the information identifying the judgment debtor‖ under Utah Code
sections 201(4)(a) and 202(7)(a)(i). The required information is more
than that. In context, ―the information‖ that must be included is the
information ―identifying the judgment debtor as described in‖
subsection 201(4)(b).
¶ 31 This still leaves the question of how much of the information
delineated in section 201(4)(b) is to be included in the recorded
judgment or abstract. At the outset, it is worth reiterating what we
noted above: By statute, information that is unknown or unavailable
need not be included. See supra ¶ 26; UTAH CODE § 78B-5-201(4)(iv)
(requiring social security number, date of birth, and driver‘s license
number ―if known‖); id. § 78B-5-201(5)(b) (allowing judgment
creditor to omit other information by stating that it is ―unknown or
unavailable‖). We also note that what is required is only ―the
information identifying the judgment debtor.‖ Id. § 78B-5-201(4)(a)
(emphasis added); id. § 78B-5-202(7)(a)(i). Thus, the identifying
information in the judgment or abstract under sections 201(4)(a) and
202(7)(a)(i) is not simply a restatement of the identifying information
delineated in section 201(4)(b); it is a subset thereof, consisting of
only that information identifying the judgment debtor.
¶ 32 That information consists of the following: ―the correct name
and last-known address of each judgment debtor and the address at
which each judgment debtor received service of process,‖ Id. § 78B-5-
201(4)(b)(i), and ―the judgment debtor‘s social security number,12


  11The current version of the code states this clearly. It provides for
the recording of a judgment or abstract ―containing the information
identifying the judgment debtor as described in Subsection 78B-5-
201(4)(b).‖ UTAH CODE § 78B-5-202(7)(a)(i) (2014) (emphasis added).
This amended provision does not apply in this case; but we cite it to
note that the approach we outline here is consistent with the current
version of the code.
  12As we noted during oral argument in this case, the requirement
of providing the judgment debtor‘s social security number on a
public document raises significant personal privacy concerns. It also
runs afoul of our Utah Rules of Judicial Administration. See UTAH R.
JUD. ADMIN. 4-202.09(9)(A) (prohibiting the inclusion of non-public
                                                      (continued . . .)
                                 12
                          Cite as: 2015 UT 91
                         Opinion of the Court

date of birth, and driver‘s license number if a natural person,‖ id.
78B-5-201(4)(b)(iv). The other details set forth in subsection 201(4)(b)
have nothing to do with ―identifying the judgment debtor,‖ and
accordingly are not requisite elements of ―the information‖ to be
included in a recorded judgment or abstract.13
¶ 33 We reverse on this alternative basis as well. 628 Park
Avenue‘s recorded judgment included only the name of the
judgment debtor. It accordingly failed to provide ―the information
identifying the judgment debtor‖ under section 201(4)(b).




information in a public record); id. 4-202.02(2)(M), (4)(I) (classifying
social security and driver‘s license numbers as private information,
while treating the last four digits of such numbers as public). These
tensions seem ripe for challenge—either in future litigation, or, if not,
through legislative amendment. But they are not squarely presented
here, so we decline to resolve them conclusively.
  13For this reason our decision to reverse the majority of the court of
appeals is not an endorsement of the position of the dissent. We do
not read section 201(4)(a) to require the provision of ―the same
specific information identified in section 78B-5-201(4)(b),‖ Irving
Place, 2013 UT App 204, ¶27 (Thorne, J., dissenting), but only the
information in section 201(4)(b) that identifies the debtor.

                                   13